t c memo united_states tax_court j michael joly and bonnie b joly jody steven joly and david andrew joly petitioners v commissioner of internal revenue respondent docket no filed date j michael joly and jody steven joly pro_se stephen j neubeck for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners' federal income taxes and accuracy-related_penalties for the years as follows petitioners j michael joly and bonnie b joly year deficiency accuracy-related_penalty dollar_figure big_number big_number dollar_figure petitioner jody steven joly year petitioner david andrew joly deficiency dollar_figure big_number deficiency year dollar_figure after concessions the issues remaining for decision are whether certain amounts paid to or on behalf of j michael joly and jody steven joly by j michael joly inc constitute employee wages the correct method of computing the amounts of the losses and gains that j michael joly jody steven joly and david andrew joly must recognize with respect to their j michael joly inc stock and whether j michael joly and bonnie b joly are liable for the sec_6662 accuracy- related penalties some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference j michael joly michael bonnie b joly bonnie and david andrew joly david resided in centerville ohio and jody steven joly jody resided in kettering ohio on the date the petition was filed in this case michael and bonnie were husband and wife during the taxable years in issue they have four sons james jody david and adam over the past years michael has developed an excellent reputation in the dayton ohio area for his development and construction of custom homes he has been listed as one of the top builders by the home builders association for over years because of his reputation michael does not need to advertise for business but rather secures new customers by referrals in the latter part of michael decided to incorporate his then sole_proprietorship as j michael joly inc the corporation to take advantage of both the perceived tax benefits and the limitation of his personal liability the corporation elected to be treated as an s_corporation for federal_income_tax purposes the corporation developed and constructed single-family custom homes michael served as the corporation's president during its entire existence he was the primary reason for the corporation's success in attracting customers before and during the taxable years in issue he was responsible for negotiating all of the arrangements and devising the plans for the development of new projects before and during the taxable years in issue jody began working for the corporation at the beginning of he served as its vice president and worked as its overall manager of operations as part of his management responsibility he coordinated the hiring of independent contractors who were to perform construction work at the project sites jody also worked as the lead carpenter on many of the homes built during and prior to jody had worked as a senior auditor for reliance electric company he studied accounting at ohio state university and business administration at xavier university including some courses in taxation david was a student during the taxable years in issue at the time of trial he was attending medical school he has never worked for the corporation michael owned percent of the corporation's stock when it was incorporated in in subsequent years he caused the corporation to issue percent of the stock to be held by his sons in varying amounts during the taxable years in issue michael jody and david held the corporation's stock as follows year michael jody david --- --- --- the corporation did not maintain books_and_records by which its shareholders' respective bases in their stock could be determined primarily as a result of michael's failure to keep such records michael jody and david have not proved their bases in their corporate stock other than zero as of the beginning of their taxable years in issue in the statutory_notice_of_deficiency respondent determined that michael contributed dollar_figure dollar_figure and dollar_figure with respect to his stock in the corporation during and respectively and has since conceded that michael contributed an additional dollar_figure during jody and david made no contributions with respect to their stock petitioners have not disproved respondent's determinations of their contributions with respect to their stock the amounts determined by respondent will therefore be used in the rule computation michael caused the corporation to regularly issue checks from its bank account in payment of the family members' personal expenses relying on the corporation's bank statements respondent determined that the following amounts were paid to or on behalf of the corporation's shareholders year michael jody david dollar_figure dollar_figure dollar_figure dollar_figure --- dollar_figure --- big_number --- these amounts differ slightly from the amounts determined in the statutory notices of deficiency the amounts listed as paid_by the corporation to or on behalf of michael include amounts paid_by it to or on behalf of bonnie james and adam and to or on behalf of jody and david for the taxable years during which jody and david were not shareholders we have considered and reject petitioners' arguments that portions of these amounts constitute loans from the corporation to the shareholders and or family members no loan documents or other records showing the existence or amounts of the alleged loans were presented at trial and the corporation's forms 1120s for and do not show any loans on the schedules l balance sheets accordingly the amounts listed above shall be used in the rule computation michael ceased to operate in the corporate form and resumed designing and building homes as a sole_proprietor shortly after respondent's examination of petitioners' and the corporation's tax returns for and the first issue for decision is whether any portions of the amounts paid to or on behalf of michael and jody constitute employee wages respondent's determinations in the statutory notices of deficiency are presumed to be correct and petitioners bear the burden of proving otherwise rule a 290_us_111 on date michael entered into an agreement with the corporation acting on behalf of the corporation in his capacity as its president the agreement stated that the sole compensation_for his services would be his share of the corporation's profits under the agreement michael was permitted to withdraw monetary advances of anticipated profits the advances were to be treated as a loan on the corporation's books to the extent they exceeded the corporation's profits on date jody entered into a similar agreement with the corporation with michael acting on the corporation's behalf as its president michael stated at trial that the copy of the agreement submitted to the court was amended subsequent to its execution but maintained that the substance of the document was not changed by the added language on brief michael admitted that jody was somewhat oblivious of the exacting parameters of the agreement respondent argues that the aforementioned agreements should be disregarded and that portions of the amounts paid to or on behalf of michael and jody should be treated as employee wages earned with respect to their personal services rendered to the corporation respondent contends that michael used these agreements to avoid paying employment_taxes under the federal_insurance_contributions_act ch 68a stat currently codified pincite u s c secs on the amounts paid to or on behalf of himself and jody see sec_3101 sec_3111 petitioners maintain that none of the amounts paid to or on behalf of michael and jody constitute employee wages they argue that respondent's treatment of portions of such amounts as employee wages is arbitrary sec_3121 provides that the term employee means any officer of a corporation or any individual who under usual common_law rules applicable in determining the employer-employee relationship has the status of an employee we first consider whether michael and jody provided services to the corporation as employees under common-law rules 503_us_318 whether an individual is a common-law employee is a question of fact weber v commissioner 103_tc_378 affd per curiam 60_f3d_1104 4th cir among the relevant factors to be considered in deciding the nature of the employer-employee relationship are the following the degree of control exercised by the principal over the details of the work which party invests in the facilities used in the work the hired party's role in hiring and paying assistants the permanency of the relationship between the parties to the relationship the extent of the hired party's discretion over when and how long to work whether the work performed is an integral part of the principal's business the relationship the parties believe they are creating and the provision of benefits typical of those provided to employees nationwide mut ins co v darden supra pincite weber v commissioner supra pincite 64_tc_974 no one factor is determinative rather all the incidents of the relationship must be assessed and weighed nationwide mut ins co v darden supra pincite nlrb v united ins co 390_us_254 388_f2d_74 8th cir weber v commissioner supra pincite simpson v commissioner supra pincite the record does not support petitioners' argument that the services which michael and jody provided to the corporation were insubstantial during michael was solely responsible for managing and operating the business during and while jody took over some daily responsibilities michael continued to negotiate all of the arrangements and financing developed the plans for the custom homes and reviewed the progress at the construction sites jody performed management functions and worked for the corporation as the lead carpenter on many of its projects moreover michael and jody were employees of the corporation by virtue of having been officers of the corporation president and vice president respectively and having provided more than minor services to it sec_31_3121_d_-1 employment_tax regs on this record we conclude that michael and jody rendered substantial services to the corporation as employees we must next decide what constitutes reasonable_compensation for the services performed by michael and jody as employees petitioners relying on the agreements described supra maintain that it is reasonable for michael and jody to have received no salaries for their services as employees in the statutory notices of deficiency respondent determined that the following amounts paid to or on behalf of michael and jody constitute employee wages year michael jody dollar_figure --- big_number dollar_figure big_number big_number initially we reject petitioners' claim that the failure to pay employee wages to michael and jody is reasonable we find that the characterization in the aforementioned agreements of the amounts paid to or on behalf of michael and jody do not reflect the true character of such payments see joseph 712_fsupp_143 e d wis affd per curiam 895_f2d_1196 7th cir the question left for us to decide is what constitutes reasonable_compensation for the personal services actually rendered by michael and jody as employees sec_162 50_tc_891 sec_1_162-7 income_tax regs whether compensation is reasonable is a question to be resolved on the basis of an examination of all the facts and circumstances of the case 671_f2d_167 6th cir revg 72_tc_793 178_f2d_115 6th cir revg a memorandum opinion of this court the court_of_appeals for the sixth circuit the court to which an appeal in this case lies has adopted a set of basic factors to be considered by the court in deciding the reasonableness of compensation the employee's qualifications the nature extent and scope of the employee's work the size and complexities of the employer's business a comparison of salaries paid with the employer's gross and net_income the prevailing general economic conditions a comparison of salaries paid with distributions of retained earnings the prevailing rates of compensation_for comparable positions in comparable concerns the salary policy of the employer as to all employees and in the case of small corporations with a limited number of officers the amount of compensation paid to the particular employee in previous years kennedy v commissioner supra pincite mayson manufacturing co v commissioner supra the facts must be considered as a whole with no single factor decisive mayson manufacturing co v commissioner supra petitioners urge the court to find that respondent erred in determining that any amounts of employee wages were paid to michael and jody in other words they do not argue that a finding of lesser amounts of employee wages would be more appropriate and due primarily to their failure to introduce any corporate books_and_records have not presented any credible_evidence upon which lesser amounts of employee wages may be determined respondent's determinations were based on the only records available the corporation's bank statements from which respondent determined that regular payments were made to and on behalf of michael and jody the record firmly establishes the fact that michael was the driving force behind the corporation's business during the taxable years in issue at trial michael acknowledged his reputation as being highly regarded in the construction industry and his role as the corporation's rainmaker we are not convinced that michael's participation in the corporation's activities was drastically reduced after we believe that he remained in complete control of the corporation even after jody began working for it jody's role in the corporation while not as influential as his father's certainly would have demanded the modest salary that respondent determined he received after carefully considering the factors listed above we find that respondent's determinations of the amounts of michael's and jody's employee wages for the taxable years in issue constitute reasonable_compensation for the services which they provided to the corporation as employees during such years we hold that michael and jody received employee wages from the corporation in the amounts determined by respondent the second issue we must decide is the correct method of computing the amounts of losses and gains that michael jody and david must recognize with respect to their stock in the corporation in general sec_1366 provides that a shareholder shall take into account his pro_rata share of an s corporation's a items of income loss deduction or credit the separate treatment of which could affect the liability for tax of any shareholder and b nonseparately_computed_income_or_loss sec_1366 limits the aggregate amount of losses and deductions that may be taken into account by a shareholder under sec_1366 for any taxable_year to a the adjusted_basis of the shareholder's stock in the s_corporation determined with regard to paragraph of sec_1367 for the taxable_year and b the shareholder's adjusted_basis of any indebtedness of the s_corporation to the shareholder as a result of the additional deductions allowed to the corporation in the amounts which we have held are properly treated as employee wages the corporation sustained net losses instead of the reported net_income for the taxable years in issue we find that the amounts of the net losses after taking into account respondent's uncontested adjustments to the corporation's costs of goods sold are dollar_figure dollar_figure and dollar_figure for and respectively any losses or deductions disallowed for any taxable_year by sec_1366 are treated as incurred by the s_corporation in the succeeding taxable_year with respect to that shareholder sec_1366 accordingly subject_to the sec_1366 limitation michael jody and david are entitled to their pro_rata shares of the corporation's losses sec_1368 provides that in the case of an s_corporation which has no accumulated_earnings_and_profits a distribution_of_property made with respect to its stock is treated as gain from the sale_or_exchange of property to the extent the amount of the distribution exceeds the adjusted_basis of the stock sec_1368 and b taking into account the total_amounts paid to or on behalf of michael jody and david during the taxable years in issue supra p and the portions of such amounts which we have held to be employee wages supra p we find that the amounts distributed to them with respect to their stock are as follows year michael jody david dollar_figure dollar_figure dollar_figure --- dollar_figure --- dollar_figure --- --- in addition we find that michael jody and david are entitled to deductions for their pro_rata shares of the corporation's separately_stated charitable_contributions in the amounts of dollar_figure dollar_figure and dollar_figure for and respectively sec_1363 sec_1366 see sec_702 michael jody and david concede that they must include in their gross_income their pro_rata shares of the corporation's separately_stated interest_income as determined by respondent after reviewing the statutory notices of deficiency and subsequent computations referred to supra we find that respondent has not adjusted michael's jody's and david's adjusted bases in their stock in accordance with the applicable law for the taxable years in issue a shareholder's adjusted_basis in the stock of an s_corporation is increased by the shareholder's pro_rata share of the corporation's income decreased by the shareholder's pro_rata share of the corporation's losses and deductions and decreased by the amount of the shareholder's sec_1368 distributions sec_1367 sec_1_1367-1 income_tax regs respondent erroneously flip-flopped steps and by decreasing the adjusted bases by the amounts of the shareholders' distributions before decreasing the adjusted bases by the amounts of the shareholders' pro_rata shares of losses and deductions we hold that the amounts of michael's jody's and david's recognized losses and gains with respect to their stock in the corporation must be computed in a manner consistent with the law in effect during the taxable years in issue as explained supra for taxable years beginning after date the small_business job protection act of publaw_104_188 sec a 110_stat_1755 amended the parenthetical language in sec_1366 to read determined with regard to paragraphs and a of sec_1367 for the taxable_year the effect of this amendment was to change the order of the basis adjustments to that used by respondent in the statutory notices of deficiency see h rept pincite 1996_3_cb_331 this amendment however is not applicable to the taxable years in issue the third issue for decision is whether michael and bonnie are liable for the sec_6662 accuracy-related_penalty for negligence for and respondent's determinations of negligence are presumed to be correct and petitioners bear the burden of proving that the penalties do not apply rule a welch v helvering u s pincite 58_tc_757 sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to any one of various factors one of which is negligence or disregard of rules or regulations sec_6662 respondent determined that michael and bonnie are liable for the accuracy-related_penalty imposed by sec_6662 for their underpayments of taxes in and that such underpayments were due to negligence or disregard of rules or regulations negligence includes a failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return sec_6662 sec_1_6662-3 income_tax regs disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs sec_6664 however provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer's position with respect to that portion of the underpayment and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case- by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer's effort to assess his proper tax_liability for the year id based on the record we find that michael and bonnie have not proved that their underpayments were due to reasonable_cause or that they acted in good_faith we hold that michael and bonnie are liable for the sec_6662 accuracy-related_penalty for and to reflect the foregoing decision will be entered under rule
